Citation Nr: 0031752	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  99-17 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a bipolar affective 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from 
November 1971 to May 1973.

In February 1976, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee, denied the 
veteran's claim for service connection for a passive-
aggressive personality disorder.  The RO also denied service 
connection for psychiatric disability due to drug abuse and 
notified the veteran of the decision, and of his procedural 
and appellate rights, in a March 1976 letter.  He did not 
appeal.  Thus, the RO's decision became final and binding 
based on the evidence then of record.  See 38 U.S.C.A. § 7105 
(West 1991), formerly 38 U.S.C.A. § 4005 (1976); see also 
38 C.F.R. §§ 3.104(a), 20.200, 20.302, 20.1103 (2000).

In February 1990, the veteran filed an application at the RO 
to reopen his claim for service connection for a passive-
aggressive personality disorder.  He also filed a claim for 
nonservice-connected pension benefits.  The RO subsequently 
determined in May 1990 that "new and material evidence" had 
not been submitted, so the claim for a passive-aggressive 
personality disorder could not be reopened.  
See 38 C.F.R. § 3.156 (1990); see also 38 U.S.C.A. § 5108 
(West 1991); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
Evans v. Brown, 9 Vet. App. 273 (1996).  The RO also denied 
the claim for nonservice-connected pension benefits and 
notified the veteran of the decision, and of his procedural 
and appellate rights, in a May 1990 letter.  The RO in 
Montgomery, Alabama, later sent him another letter in April 
1991 notifying him of the decision and of his procedural and 
appellate rights, since he had moved to that state.  But he 
again did not appeal.  Consequently, that decision became 
final and binding as well based on the evidence then of 
record.

More recently, in September 1998, the veteran again requested 
that the RO reopen his claim for service connection for a 
passive-aggressive personality disorder.  The RO denied his 
petition to reopen the claim in February 1999, and he 
appealed to the Board of Veterans' Appeals (Board).

REMAND

A psychiatrist on staff at the VA Medical Center (VAMC) in 
Birmingham indicated in a January 1999 statement that the 
veteran suffers from a Hypomanic Type Bipolar Affective 
Disorder, and that he is not able to work due to the severity 
of it.  The veteran also referred to this condition, instead 
of a passive-aggressive personality disorder, in a statement 
that he subsequently submitted to the RO in March 1999, and 
in his August 1999 Substantive Appeal on VA Form 9.  
Therefore, the RO should have adjudicated the claim for a 
Bipolar Affective Disorder on a de novo basis, instead of on 
the basis of whether new and material evidence had been 
submitted, because this is an entirely new claim altogether 
since there is a new diagnosis at issue.  See Ephraim v. 
Brown, 82 Fed.3d 399 (Fed. Cir. 1996); see also Spencer v. 
Brown, 4 Vet. App. 283 (1993).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  After assisting the veteran in 
developing his claim, the RO should 
adjudicate the claim for service 
connection for a Bipolar Affective 
Disorder on a de novo basis, instead of 
on the basis of whether new and material 
evidence has been submitted.

2.  If the benefits requested continue to 
be denied, the RO should provide the 
veteran and his representative a 
Supplemental Statement of the Case and 
give them an opportunity to submit 
additional written or other argument in 
response before the case is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument while the case is in 
remand status.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 4 -


